FIRST NON-FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is recites the limitation "the control valve" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klopfer et al. U.S. Patent Application Publication 2005/0150271.
	With respect to claims 1, 5-6, and 11, Klopfer teaches  a method of testing a unit pump system performance (fuel injection system 18 having a unit pump 10 is installed on test stand, paragraph 20, figure 4) comprising the steps of: setting up and initializing a test bench (paragraph 20, figure 4); determining if a mechanical or electrical stability of a control valve of the unit pump system is achieved (interpreted as the fuel delivery and injection timing are confirmed, paragraph 20-22); and measuring an injection quantity if the mechanical or electrical stability of the control valve of the unit pump system is achieved (injection system is operated at various speeds and positions to validate fuel delivery, or quantity, as well as the injection timing performance, paragraph 23).

Claim(s) 1-6 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khan WO 2016/189546.
With respect to claims 1, 5-6, and 11, Khan teaches a method of testing a unit pump system performance (apparatus for testing fuel pumps, page 2 lines 9-12, page 3 lines 15-21) comprising the steps of: setting up and initializing a test bench (page 2 lines 9-12, page 3 lines 15-21, figure 1); determining if a mechanical or electrical stability of a control valve of the unit pump system is achieved (pump parameters are monitored and output and may be increased or decreased according to desired specifications, page 8 line 10 – page 9 line 22); and measuring an injection quantity if the mechanical or electrical stability of the control valve of the unit pump system is achieved (fuel quantity is monitored based on the unit pump parameters, page 8 line 10 – page 9 line 22).
With respect to claims 2-4, Khan teaches wherein the step of determining if the mechanical stability of the control valve of the unit pump system is achieved comprises measuring a fuel temperature of the unit pump system (fuel temperature is a monitored parameter that is adjusted based om preset settings, page 9 line 4-6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klopfer et al. U.S. Patent Application Publication 2005/0150271 in view of Sisney et al. U.S. Patent 6,234,002.
With respect to claims 7-10, Klopfer teaches the claimed invention except wherein the step of determining if the electrical stability of the control valve of the unit pump system is achieved comprises measuring an electric current profile of the control valve, wherein the electric current profile is measured by measuring a solenoid resistance of the control valve of the unit pump system, wherein the step of measuring the electric current profile of the control valve comprises determining a moment in time a first predetermined electric current value is measured, determining a moment in time a second predetermined electric current value is measured and calculating a time difference between the moments the two predetermined electric current values are measured, and  wherein the electrical stability of the control valve of the unit pump system is achieved when the time difference between the determined moments of the two predetermined electric current values is lower than a threshold value of time for electrical stability.
Sisney teaches an injector testing apparatus wherein a flow sensor and a current sensing circuit for detecting an injector flow rate and solenoid current draw (col. 2 lines 8-13).  The apparatus simulates operating conditions of the injectors while monitoring the solenoid current draw by a current sensing circuit 81 and then compares the data to stored data in order to determine deviations in the performance of the injectors (col. 6 lines 32-52).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the testing system of Klopfer to monitor the solenoid current for performance diagnosis as taught by the testing system of Sisney in order to provide an automated operation, for establishing relatively precise and repeatable data collection and performance verification, and for preferably providing both visual indication and a printed record of injector performance (col. 1 lines 63-67).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        2/23/2022